PER CURIAM
The defendant contends that the trial court erred by denying his 3.850 motion without an evidentiary hearing. We agree.
The defendant filed a 3.850 motion alleging that he received ineffective assistance of counsel because his counsel failed to conduct an adequate pre-trial investigation. The trial court summarily denied the motion relying on the transcript of defense counsel’s testimony given at a Nelson1 hearing that was held before trial. Because testimony at the Nelson hearing did not fully address the factual issues raised in the defendant’s 3.850 motion and sworn affidavit, we reverse and remand for an evidentiary hearing. Gordon v. State, 608 So.2d 925 (Fla. 3d DCA 1992).
Reversed and remanded.

. Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973).